         Case 2:20-cv-00200-GAM Document 65 Filed 04/06/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLEGHENY COUNTY                              :
EMPLOYEES’ RETIREMENT                         :
SYSTEM ET AL.                                 :
     v.                                       :       CIVIL ACTION NO. 20-200
                                              :
ENERGY TRANSFER LP ET AL                      :

                                             ORDER

       This 6th day of April, 2021, for the reasons in the accompanying Memorandum, it is hereby

ORDERED that Defendants’ Motion to Dismiss (ECF 44) is GRANTED in part and DENIED

in part, as follows.

       The following statements are dismissed from the Amended Complaint (ECF 43) to the

extent that they purport to allege actionable statements:


   •   Am. Compl. ¶ 332 (entire paragraph)
   •   Am. Compl. ¶ 334 (entire paragraph)
   •   Am. Compl. ¶ 336 (entire paragraph)
   •   Am. Compl. ¶ 338 (entire paragraph)
   •   Am. Compl. ¶ 340 (statements made on August 16, 2017 and September 6, 2017)
   •   Am. Compl. ¶ 353 (entire paragraph)
   •   Am. Compl. ¶ 358 (entire paragraph)
   •   Am. Compl. ¶ 366 (entire paragraph)
   •   Am. Compl. ¶ 370 (entire paragraph)
   •   Am. Compl. ¶ 372 (entire paragraph)
   •   Am. Compl. ¶ 373 (entire paragraph)
   •   Am. Compl. ¶ 374 (entire paragraph)
   •   Am. Compl. ¶ 375 (entire paragraph)
   •   Am. Compl. ¶ 379 (entire paragraph)
   •   Am. Compl. ¶ 386 (entire paragraph)
   •   Am. Compl. ¶ 387 (entire paragraph)
   •   Am. Compl. ¶ 389 (entire paragraph)
   •   Am. Compl. ¶ 391 (entire paragraph)
   •   Am. Compl. ¶ 392 (entire paragraph)
   •   Am. Compl. ¶ 393 (entire paragraph)
   •   Am. Compl. ¶ 396 (entire paragraph)
   •   Am. Compl. ¶ 397 (entire paragraph)
         Case 2:20-cv-00200-GAM Document 65 Filed 04/06/21 Page 2 of 2




       The paragraphs set forth above remain as relevant factual context for other, actionable

statements set forth in the Amended Complaint.

       It is further ORDERED that claims against Defendants John W. McReynolds, Michael J.

Hennigan and Joseph McGinn are DISMISSED without prejudice.



                                                              /s/ Gerald Austin McHugh
                                                            United States District Judge
